ITEMID: 001-72688
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: GRANDCHAMBER
DATE: 2006
DOCNAME: CASE OF BLECIC v. CROATIA
IMPORTANCE: 1
CONCLUSION: Preliminary objection allowed (ratione temporis)
JUDGES: Antonella Mularoni;Christos Rozakis;Corneliu Bîrsan;Egil Levits;Elisabeth Steiner;Françoise Tulkens;Giovanni Bonello;Ireneu Cabral Barreto;Jean-Paul Costa;John Hedigan;Lech Garlicki;Loukis Loucaides;Lucius Caflisch;Luzius Wildhaber;Mindia Ugrekhelidze;Nicolas Bratza;Peer Lorenzen;Renate Jaeger;Snejana Botoucharova;Stanislav Pavlovschi;Vladimiro Zagrebelsky
TEXT: 12. The applicant was born in 1926 and currently lives in Rome, Italy.
13. In 1953 the applicant, together with her husband, acquired a specially protected tenancy (stanarsko pravo) of a flat in Zadar. After her husband’s death in 1989 the applicant became the sole holder of the specially protected tenancy.
14. On 19 June 1991 the Specially Protected Tenancies (Sale to Occupier) Act came into force. It regulated the sale of publicly owned flats previously let under a specially protected tenancy.
15. On 26 July 1991 the applicant went to visit her daughter who lived in Rome. She intended to stay with her daughter for the summer. The applicant locked the flat in Zadar and left all her furniture and personal belongings in it. She asked a neighbour to pay the bills in her absence and to take care of the flat.
16. However, by the end of August 1991 armed conflict had escalated in Dalmatia, resulting in severe travel difficulties in that area, including the town of Zadar. From 15 September 1991, the town of Zadar was exposed to constant shelling and the supply of electricity and water was disrupted for over a hundred days.
17. The applicant submitted that in October 1991 the Croatian authorities had stopped paying her war widow’s pension and that the payments had resumed in April 1994. The Government submitted that the applicant’s pension had been paid by the Yugoslav Military Pension Fund in Belgrade rather than the Croatian Pension Fund and that it was the Belgrade authorities which had stopped paying the pension in December 1991.
18. According to the applicant, she also lost the right to medical insurance. The Government maintained that her medical insurance had never been stopped or interrupted.
19. Given these circumstances, the applicant decided to remain in Rome.
20. In November 1991 a certain M.F., with his wife and two children, broke into and occupied the applicant’s flat in Zadar. The applicant claimed that M.F. had been assisted by an official of the municipality who had provided him with a list of empty flats in Zadar, including hers.
21. On 12 February 1992 the Zadar Municipality (Općina Zadar) brought a civil action against the applicant before the Zadar Municipal Court (Općinski sud u Zadru) for termination of her specially protected tenancy on the ground that she had been absent from the flat for more than six months without justified reason, contrary to section 99 of the Housing Act.
22. In her submissions to the domestic court, the applicant explained that she had been forced to stay with her daughter in Rome from July 1991 until May 1992. She had not been able to return to Zadar since she had no means of subsistence and no medical insurance and was in poor health. Furthermore, during her stay in Rome she had learned from her neighbour that M.F. had broken into her flat with his family. When she had enquired about her flat and her possessions in it, M.F. had threatened her over the telephone.
23. On 9 October 1992 the Zadar Municipal Court terminated the applicant’s specially protected tenancy. The court found that the applicant had left Zadar on 26 July 1991 and had not returned until 15 May 1992. It stated that during the relevant period the citizens of Zadar had not been ordered to evacuate the town on account of the escalation of the armed conflict and that each citizen had had the choice to leave the town or to stay. On that basis the court found that the war in Croatia could not justify the applicant’s absence.
24. The court did not accept the applicant’s explanation that she had fallen ill during her stay in Rome and had been unable to travel. It was established that she had suffered from spinal arthrosis and diffuse osteoporosis for a long time. However, this had not affected her ability to travel. Even though her left shoulder had been dislocated on 25 March 1992, she had been able to travel following the immobilisation of the injured joint. Furthermore, by 25 March 1992 she had already been absent from the flat for more than six months.
25. The applicant’s further explanation that she had stopped receiving her pension in October 1991 and thus had been left without any means of subsistence was not accepted by the court as a justified reason for not returning to Zadar. It took the view that the applicant’s daughter could have sent her money. Therefore, the court concluded that the applicant’s reasons for not having lived in the flat were not justified.
26. Following an appeal by the applicant, the judgment was quashed by the Zadar County Court (Županijski sud u Zadru) on 10 March 1993.
The County Court found that the court of first instance had not given due consideration to the applicant’s personal circumstances, namely her age and poor health and the fact that she had lost her pension and lived alone in Zadar. Furthermore, the applicant’s decision to prolong her stay in Rome should have been carefully assessed against the background of the circumstances at the material time, namely that Zadar had been exposed to daily shelling and had not had a regular supply of water or electricity, and that third parties had occupied the applicant’s flat.
The case was remitted to the first-instance court.
27. In the resumed proceedings, on 18 January 1994 the Zadar Municipal Court again ruled in favour of the municipality and terminated the applicant’s specially protected tenancy. It observed that she had been absent from the flat for over six months without justified reason and repeated in substance the findings of the judgment of 9 October 1992.
28. The applicant appealed. On 19 October 1994 the County Court reversed the first-instance judgment and dismissed the municipality’s claim. It found that the escalation of the war and the applicant’s personal circumstances justified her absence from the flat.
29. On 10 April 1995 the Zadar Municipality lodged an appeal on points of law (revizija) with the Supreme Court (Vrhovni sud Republike Hrvatske).
30. On 15 February 1996 the Supreme Court allowed the appeal, reversed the County Court’s judgment and upheld the judgment of the Municipal Court. It found that the reasons submitted by the applicant for her absence from the flat were not justified. The relevant part of the Supreme Court’s judgment read as follows:
“During the aggression against Croatia, living conditions were the same for all citizens of Zadar and, as rightly submitted by the plaintiff, it is neither possible nor legitimate to separate the defendant’s case from the context of that aggression. To hold the contrary would mean assessing her case in isolation from all of the circumstances which characterised that time and determined the conduct of each individual.
Contrary to the appellate court, this Court, assessing in that context the defendant’s decision not to return to Zadar during the aggression but to stay in Italy, considers the non-use of the flat unjustified. The factual findings made in the case reveal that, in view of her state of health and the available travel connections, the defendant was able to come to Zadar; her health would not have deteriorated because of her stay in Zadar; and she could have taken care of herself. The assumption that she would have had to make a considerable mental and physical effort in order to provide for her basic living needs (all the citizens of Zadar who remained in the town, from the youngest to the oldest, were exposed to the same living conditions) does not justify her failure to return to Zadar and, accordingly, does not constitute a justified reason for the non-use of the flat.”
31. On 8 November 1996 the applicant lodged a constitutional complaint with the Constitutional Court (Ustavni sud Republike Hrvatske). She claimed that her rights to respect for her home and property had been violated and that she had been deprived of her right to a fair hearing.
32. On 5 November 1997 the Convention came into force in respect of Croatia.
33. On 8 November 1999 the Constitutional Court dismissed the applicant’s constitutional complaint. It found that the Supreme Court had correctly applied the relevant legal provisions to the facts established by the lower courts when holding that the applicant’s absence from the flat for more than six months had been unjustified. The Constitutional Court concluded that the applicant’s constitutional rights had not been violated.
34. The relevant provisions of the 1990 Croatian Constitution (Ustav Republike Hrvatske, Official Gazette nos. 56/1990 and 135/1997), as in force at the material time, read as follows:
“Rights and freedoms may be restricted only by law to protect the rights and freedoms of others, the legal order, public morals or health.”
“1. The home is inviolable.”
“1. The right to property is guaranteed.
2. Property implies duties. Holders of the title to property and property users shall have a duty to contribute to the general welfare.”
“3. Only certain provisions of a statute may have retroactive effects.”
“International agreements concluded and ratified in accordance with the Constitution and made public shall be part of the Republic’s internal legal order and shall be [hierarchically] superior to the [domestic] statutes.”
35. The relevant part of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 99/1999), as in force at the material time, provided that individuals or legal entities could lodge a constitutional complaint with the Constitutional Court if they considered that a judicial or administrative decision, or a decision of a legal entity invested with public authority, had violated their human rights or fundamental freedoms guaranteed by the Constitution (section 59). A constitutional complaint, in principle, did not suspend the implementation of the impugned decision (section 63). If the Constitutional Court allowed a constitutional complaint, it had to quash the impugned decision and remit the case to the competent authority for a new decision (section 72).
36. The Act on Ratification of the Convention for the Protection of Human Rights and Fundamental Freedoms and Protocols Nos. 1, 4, 6, 7 and 11 to the Convention (Zakon o potvrđivanju Konvencije za zaštitu ljudskih prava i temeljnih sloboda i Protokola br. 1, 4, 6, 7 i 11 uz Konvenciju za zaštitu ljudskih prava i temeljnih sloboda, Official Gazette – International Agreements, no. 18/1997) came into force on 5 November 1997. It incorporated the Convention as an international treaty into the Croatian legal system.
37. The Housing Act (Zakon o stambenim odnosima, Official Gazette nos. 51/1985, 42/1986, 22/1992 and 70/1993), as in force at the material time, provided that a holder of a specially protected tenancy (“the tenant”) had a right to permanent use of the flat for living purposes, to sublet part of it to someone else and to participate in the administration of the building in which the flat was located. The Act also provided that, in agreement with the provider of the flat, the tenant could exchange it for another flat and, exceptionally, use part of it for business purposes.
38. Section 67 provided that the tenant’s cohabitants could acquire the tenancy after the tenant’s death.
39. Section 99 read as follows:
“(1) A specially protected tenancy may be terminated if the tenant ... ceases to occupy the flat for an uninterrupted period exceeding six months.
(2) A specially protected tenancy shall not be terminated under the provisions of subsection (1) of this section in respect of a person who does not use the flat on account of undergoing medical treatment, performance of military service or other justified reasons.”
40. Under section 105(1) the provider of the flat had to bring a civil action in order to terminate the specially protected tenancy. The tenancy was terminated as soon as the court’s judgment, upholding the claim of the provider of the flat, became res judicata (see, inter alia, the Supreme Court’s decision no. Rev-1009/1993-2 of 15 June 1994).
41. In decisions nos. Rev-3839/93-2 of 19 January 1994, Rev-2276/00-2 of 21 November 2000 and Rev-590/03-2 of 17 December 2003, the Supreme Court interpreted section 99(1) of the Housing Act as follows:
“War events per se, without any particular reasons rendering use of the flat impossible, do not constitute a justified reason for not using it.”
42. In a series of decisions (for example, in cases nos. Rev-152/1994-2 of 23 February 1994, Rev-1780/1996-2 of 10 March 1999, Rev-1606/00-2 of 1 October 2003, Rev-998/03-2 of 4 December 2003 and Rev-590/03-2 of 17 December 2003), starting with decision no. Rev-155/1994-2 of 16 February 1994, the Supreme Court interpreted another aspect of section 99(1) of the Housing Act as follows:
“The fact that a flat that is not being used by its tenant is illegally occupied by a third person does not, per se, make the non-use [of the flat by the tenant] justified. In other words, if the tenant fails to take the appropriate steps to regain possession of the flat within the statutory time-limits set forth in section 99(1) of the Housing Act ..., then the [illegal occupation of the flat by a third person] is not an obstacle to the termination of the specially protected tenancy.”
43. The Specially Protected Tenancies (Sale to Occupier) Act (Zakon o prodaji stanova na kojima postoji stanarsko pravo, Official Gazette no. 27/1991), as in force at the material time, entitled the holder of a specially protected tenancy of a publicly owned flat to purchase it from the provider under favourable conditions.
44. The Civil Procedure Act (Zakon o parničnom postupku, Official Gazette nos. 53/1991 and 91/1992), as in force at the material time, provided that an appeal on points of law (revizija) lay to the Supreme Court against second-instance judgments.
In cases where a first-instance judgment had been reversed by the second-instance judgment but the Supreme Court reversed the latter and upheld the former, the first-instance judgment became res judicata when the Supreme Court delivered its decision.
45. Article 28 of the Vienna Convention on the Law of Treaties of 23 May 1969 (“the Vienna Convention”) provides:
“Unless a different intention appears from the treaty or is otherwise established, its provisions do not bind a party in relation to any act or fact which took place or any situation which ceased to exist before the date of the entry into force of the treaty with respect to that party.”
46. The Permanent Court of International Justice (PCIJ) has dealt with the issue of its jurisdiction ratione temporis in several cases. In the case of Phosphates in Morocco (Preliminary Objections) between Italy and France, the Italian Government maintained, inter alia, that the dispossession of certain Italian nationals resulting from the decision of the French Mines Department of 8 January 1925, and the denial of justice that had followed, were inconsistent with international obligations incumbent on France. The ratification of the declaration by which France accepted the compulsory jurisdiction of the PCIJ was filed on 25 April 1931. In its judgment of 14 June 1938 (PCIJ, Series A/B, no. 74, pp. 10-30), when examining France’s preliminary objection based on the lack of jurisdiction ratione temporis, the PCIJ held:
“The French Government bases its objection on the following passage in its declaration: ‘...in any disputes which may arise after the ratification of the present declaration with regard to situations or facts subsequent to this ratification.’ [p. 22]
...
[The Court’s compulsory jurisdiction] only exists within the limits within which it has been accepted. In this case, the terms on which the objection ratione temporis submitted by the French Government is founded, are perfectly clear: the only situations or facts falling under the compulsory jurisdiction are those which are subsequent to the ratification and with regard to which the dispute arose, that is to say, those which must be considered as being the source of the dispute. [p. 23]
...
...The situations and the facts which form the subject of the limitation ratione temporis have to be considered from the point of view both of their date in relation to the date of ratification and of their connection with the birth of the dispute. Situations or facts subsequent to the ratification could serve to found the Court’s compulsory jurisdiction only if it was with regard to them that the dispute arose. [p. 24]
...
[The] decision of the Mines Department, owing to its date, falls outside the Court’s jurisdiction. The Italian Government has sought to avert this consequence by arguing ... that the decision of 1925 constituted only an uncompleted violation of international law; that this violation only became definitive as a result of certain acts subsequent to the crucial date and of the final refusal to remedy in any way the situation created in 1925, and that these acts gave rise to the dispute between the two Governments. [p. 27]
...
The Court cannot regard the denial of justice alleged by the Italian Government as a factor giving rise to the present dispute. In its Application, the Italian Government has represented the decision of the Department of Mines as an unlawful international act ... That being so, it is in this decision that we should look for the violation of international law – a definitive act which would, by itself, directly involve international responsibility. This act being attributable to the State and described as contrary to the treaty right of another State, international responsibility would be established immediately as between the two States. In these circumstances the alleged denial of justice ... merely results in allowing the unlawful act to subsist. It exercises no influence either on the accomplishment of the act or on the responsibility ensuing from it. [p. 28]
...
... [T]he complaint of a denial of justice cannot be separated from the criticism which the Italian Government directs against the decision of the Department of Mines of January 8th, 1925, for the Court could not regard the denial of justice as established unless it had first satisfied itself as to the existence of the rights of the private citizens alleged to have been refused judicial protection. But the Court could not reach such a conclusion without calling in question the decision of the Department of Mines of 1925. It follows that an examination of the justice of this complaint could not be undertaken without extending the Court’s jurisdiction to a fact which, by reason of its date, is not subject thereto.
...
In conclusion, the Court finds that the dispute submitted to it by the Italian Government ... did not arise with regard to situations or facts subsequent to the ratification of the acceptance by France of the compulsory jurisdiction, and that in consequence it has no jurisdiction to adjudicate on this dispute. [pp. 28-29]”
47. The issue of temporal jurisdiction arose also in a number of cases before the International Court of Justice (ICJ). In Certain Property (Liechtenstein v. Germany), Preliminary Objections, Liechtenstein maintained that certain decisions by German courts delivered in the period between 1995 and 1998 declaring inadmissible the action of Prince Hans-Adam II of Liechtenstein for restitution of a painting, which had been confiscated by Czechoslovakia on 21 June 1945 under “the Beneš Decrees”, were in breach of international law. In these inadmissibility decisions the German courts relied on the Convention on the Settlement of Matters Arising out of the War and the Occupation, signed in 1952, as amended in 1954, which had come into force on 5 May 1955 (“the Settlement Convention”). In order to found the jurisdiction of the ICJ, Liechtenstein relied in its Application on Article 1 of the European Convention for the Peaceful Settlement of Disputes of 29 April 1957, which came into force between Liechtenstein and Germany on 18 February 1980. In its judgment of 10 February 2005, when examining Germany’s preliminary objection based on the lack of jurisdiction ratione temporis, the ICJ held:
“47. The Court will now consider whether the present dispute has its source or real cause in the facts or situations which occurred in the 1990s in Germany and, particularly, in the decisions by the German courts in the Pieter van Laer Painting case, or whether its source or real cause is the Beneš Decrees under which the painting was confiscated and the Settlement Convention which the German courts invoked as ground for declaring themselves without jurisdiction to hear that case.
48. The Court observes that it is not contested that the present dispute was triggered by the decisions of the German courts in the aforementioned case. This conclusion does not, however, dispose of the question the Court is called upon to decide, for under Article 27 (a) of the European Convention for the Peaceful Settlement of Disputes, the critical issue is not the date when the dispute arose, but the date of the facts or situations in relation to which the dispute arose.
...
51. ...The Court ... finds that the decisions of the German courts in the Pieter van Laer Painting case cannot be separated from the Settlement Convention and the Beneš Decrees, and that these decisions cannot consequently be considered as the source or real cause of the dispute between Liechtenstein and Germany.
52. The Court concludes that, although these proceedings were instituted by Liechtenstein as a result of decisions by German courts regarding a painting by Pieter van Laer, these events have their source in specific measures taken by Czechoslovakia in 1945, which led to the confiscation of property owned by some Liechtenstein nationals, including Prince Franz Josef II of Liechtenstein, as well as in the special regime created by the Settlement Convention. The decisions of the German courts in the 1990s dismissing the claim filed by Prince Hans-Adam II of Liechtenstein for the return of the painting to him were taken on the basis of Article 3, Chapter Six, of the Settlement Convention. While these decisions triggered the dispute between Liechtenstein and Germany, the source or real cause of the dispute is to be found in the Settlement Convention and the Beneš Decrees. In light of the provisions of Article 27 (a) of the European Convention for the Peaceful Settlement of Disputes, Germany’s ... preliminary objection must therefore be upheld.”
48. The relevant provisions of the Draft Articles on Responsibility of States for Internationally Wrongful Acts, as adopted by the International Law Commission on 9 August 2001 (for the text of the Draft Articles and Commentary, see Report of the International Law Commission on the Work of its Fifty-third Session, Official Records of the General Assembly, Fifty-sixth Session, Supplement no. 10 (A/56/10), chap. IV.E.1 and chap. IV.E.2, pp. 46 and 133-45) read as follows:
“An act of a State does not constitute a breach of an international obligation unless the State is bound by the obligation in question at the time the act occurs.”
“1. The breach of an international obligation by an act of a State not having a continuing character occurs at the moment when the act is performed, even if its effects continue.
2. The breach of an international obligation by an act of a State having a continuing character extends over the entire period during which the act continues and remains not in conformity with the international obligation.
3. The breach of an international obligation requiring a State to prevent a given event occurs when the event occurs and extends over the entire period during which the event continues and remains not in conformity with that obligation.”
49. On 5 November 1997, when depositing the instrument of ratification of the Convention with the Secretary General of the Council of Europe, the Croatian Minister for Foreign Affairs made the following declarations (contained in the instrument of ratification):
“The Republic of Croatia recognises for an indefinite period of time, in accordance with Article 25 of the Convention for the Protection of Human Rights and Fundamental Freedoms, Article 6 of Protocol No. 4 and Article 7 of Protocol No. 7, the competence of the European Commission of Human Rights to deal with petitions addressed to the Secretary General of the Council of Europe by any person, non-governmental organisation or group of individuals claiming to be the victim of a violation of the rights set forth in the Convention and its Protocols, where the facts of the alleged violation of these rights occur after the Convention and its Protocols have come into force in respect of the Republic of Croatia.
The Republic of Croatia recognises for an indefinite period of time, in accordance with Article 46 of the Convention for the Protection of Human Rights and Fundamental Freedoms, Article 6 of Protocol No. 4 and Article 7 of Protocol No. 7, as compulsory ipso facto and without special agreement the jurisdiction of the European Court of Human Rights in all matters concerning the interpretation and application of the Convention and its Protocols and relating to facts occurring after the Convention and its Protocols have come into force in respect of the Republic of Croatia.”
